Name: Council Decision (CFSP) 2018/294 of 26 February 2018 amending Decision (CFSP) 2015/259 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: international security;  defence;  European construction;  cooperation policy;  world organisations
 Date Published: 2018-02-27

 27.2.2018 EN Official Journal of the European Union L 55/58 COUNCIL DECISION (CFSP) 2018/294 of 26 February 2018 amending Decision (CFSP) 2015/259 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1), in conjunction with Article 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 February 2015, the Council adopted Decision (CFSP) 2015/259 (1). (2) Decision (CFSP) 2015/259 provides for an implementation period for the activities referred to in Article 1(2) of that Decision of 36 months after the date of the conclusion of the financial agreement referred to in Article 3(3) of that Decision. (3) On 17 January 2018, the implementing entity (the OPCW Technical Secretariat) requested the authorisation of the Union to extend the implementation period of Decision (CFSP) 2015/259 for 9 months to allow for the continuation of the implementation of the activities beyond the expiry date referred to in Article 5(2) of that Decision. (4) The requested amendment of Decision (CFSP) 2015/259 concerns Article 5(2) and the Annex thereto, in particular regarding the descriptions of certain Project activities that should be modified. (5) The continuation of the activities referred to in Article 1(2) of Decision (CFSP) 2015/259, as specifically quoted in the request made by the OPCW Technical Secretariat on 17 January 2018, is possible without any resource implication. (6) Decision (CFSP) 2015/259 should therefore be amended to enable the continued implementation of the activities provided for therein by extending its duration accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2015/259 is hereby amended as follows: (1) In Article 5, paragraph 2 is replaced by the following: 2. It shall expire 45 months after the date of the conclusion of the financing agreement referred to in Article 3(3).. (2) In the Annex, under the heading Project I  National implementation and Verification, subheading Activities the last sentence in the description of the activity 1. Regional Training Course for Customs Authorities of State Parties on Technical Aspects of the CWC's Transfers' Regimef is replaced by the following: The training will be carried out by the Technical Secretariat's Implementation Support Branch, with technical expertise from the Declarations Branch, in the Africa region.. (3) In the Annex, under the heading Project I  National implementation and Verification, subheading Activities, the last two sentences in the description of the activity 10. Implementing the lessons arising from the Syria mission are replaced by the following: In order to do this most effectively, it is proposed that the Secretariat hold an internal workshop to review and analyse the lessons learnt and to implement them as early as possible. The outcomes of this workshop should include identifying and implementation relevant training programmes as well as purchase recommended equipment as identified in the workshop.. (4) In the Annex, under the heading Project V  Universality and outreach, subheading Activities, the first sentence in the description of the activity 2. Production of an OPCW exhibition is replaced by the following: Production of a professional physical and online exhibition on the OPCW and CWC for use at relevant meetings, conferences, etc., in collaboration with science and peace museums.. (5) In the Annex, under the heading Project V  Universality and outreach, subheading Activities, the description of the activity 3. Youth outreach is replaced by the following: Outreach aimed at young audiences (ages 15-25) to both raise awareness of the OPCW and the CWC and to engage youth in exploring opportunities for future careers in fields and sectors on the international level. This will involve outreach through video blogging and the development of communication materials targeting young audiences.. (6) In the Annex, under the heading Project V  Universality and outreach, subheading Activities, the description of the activity 4. Universality facilitation for non-State Parties to join the CWC is replaced by the following: With few States not Party to the CWC, and in order to promote adherence to the CWC as a state's commitment to disarmament and international co-operation, the OPCW Technical Secretariat will focus on bilateral and outreach meetings with States not Party and sponsorship of participants from States not Party to the CWC to take part in OPCW events.. (7) In the Annex, under the heading Project V  Universality and outreach, subheading Activities, the last sentence of description of the activity 5. Support for NGO participation in OPCW activities is replaced by the following: This proposal will provide basic travel and lodging support for NGO representatives from States with developing economies or economies in transition to attend each of the Conferences of State Parties in 2015, 2016, 2017 and 2018.. (8) In the Annex, under the heading, Project VI  Africa Programme, subheading Activities, the description of the activity 4. Synergies and Partnerships for effective implementation is replaced by the following: The activity aims at strengthening the CWC National Authorities' abilities to reach out to national stakeholders, and at promoting the engagement of the stakeholder agencies/bodies in supporting the implementation of the CWC. These are national industry associations, regional/subregional organisations, customs training institutions, laboratories and academic institutions. The activity will facilitate sharing of practices amongst States Parties from the Africa region and encourage State-to-State support. Participants from African States Parties will be sponsored to take part in a meeting of National Authorities at OPCW HQ in The Hague.. (9) In the Annex, under the heading, Project VI  Africa Programme, subheading Activities, the last sentence in the description of the activity 5. Analytical skills development courses is replaced by the following: The courses are implemented with the support of Verifin, a renowned institution selected through a transparent tender process, with which OPCW has entered into a 5-year agreement, and with the support of the National Institute for Research-Physical and Chemical Analysis (INRAP) of Tunisia.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 February 2018. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2015/259 of 17 February 2015 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 43, 18.2.2015, p. 14).